[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-11089                 SEPT 23, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                              D.C. Docket No. 7:09-cv-00068-HL

DENNY C. CORMIER,
lllllllllllllllllllll                                                Plaintiff-Appellant,

                                            versus

HONORABLE FRANK D. HORKAN,
Superior Court Judge,
DWIGHT MAY,
GEORGE ERVIN PERDUE, III,
Governor of Georgia,
a.k.a. Sonny Perdue,
JOHN B. ALDERMAN,
Chairman of Colquitt County Commissioners, Georgia,
GEORGIA, COLQUITT COUNTY, et. al.,

lllllllllllllllllllll                                            Defendants-Appellees.


                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                     (September 23, 2010)
Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       Denny C. Cormier appeals the district court’s order dismissing his pro se

complaint, which alleged various constitutional and statutory violations in

connection with his state court divorce proceedings and requirement to pay

alimony, for failure to state a claim. The underlying dispute arose after the

Georgia Superior Court, per Judge Horkan, entered a final decree dissolving the

marriage and awarding Cormier’s ex-wife alimony in 2005. Cormier v. Cormier,

280 Ga. 693, 693, 631 S.E.2d 663, 664 (Ga. 2006) (Cormier I). In June 2009,

Cormier filed the present action in federal court against seven defendants,1

alleging violations of the Fifth, Thirteenth, and Fourteenth Amendments, 42

U.S.C. §§ 1982, 1983, 1985, 1994, the federal and Georgia RICO statutes, and the

common-law torts of intentional infliction of emotional distress and tortious

interference with business relations. Cormier’s complaint sought to invalidate the

state-court alimony order, among other relief. The district court granted the

defendants’ motions to dismiss, holding that Governor Perdue and Judge Horkan

were immune from suit under the doctrines of sovereign and judicial immunity and


       1
                The defendants included the Governor of Georgia (“Sonny” Perdue), Judge
Horkan, the Chairman of Colquitt County Commissioners, Colquitt County, Cormier’s ex-wife,
her attorney, and Cormier’s mother-in-law.

                                             2
that Cormier’s complaint failed to state a claim upon which relief could be granted

as to all counts. Accordingly, the court dismissed Cormier’s requests for

declaratory judgment and injunctive relief. This appeal ensued.

      Although the district court did not address the defendants’ argument in their

motions to dismiss that it lacked subject matter jurisdiction over Cormier’s

complaint, we are compelled to review the district court’s subject-matter

jurisdiction de novo. See Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th

Cir. 2007). “A federal court must always dismiss a case upon determining that it

lacks subject matter jurisdiction, regardless of the stage of the proceedings, and

facts outside of the pleadings may be considered as part of that determination.”

Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 n.6 (11th Cir. 2001).

After thorough review of the record and the parties’ briefs, we conclude that the

district court lacked jurisdiction over Cormier’s complaint, which was barred by

the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413,

415-16, 44 S. Ct. 149, 150 (1923); D.C. Court of Appeals v. Feldman, 460

U.S. 462, 476–82, 103 S. Ct. 1303, 1311–15 (1983).

      “The Rooker-Feldman doctrine places limits on the subject-matter

jurisdiction of federal district courts and courts of appeal over certain matters

related to previous state court litigation.” Goodman, 259 F.3d at 1332. Under the

                                          3
Rooker-Feldman doctrine, federal district courts cannot review final state court

judgments because “that task is reserved for state appellate courts or, as a last

resort, the United States Supreme Court.” Casale v. Tillman, 558 F.3d 1258, 1260

(11th Cir. 2009). The Supreme Court has only applied the doctrine on two

occasions, and has recently reiterated that the scope of the Rooker-Feldman

doctrine is exceedingly narrow, “confined to cases of the kind from which the

doctrine acquired its name: cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,

125 S. Ct. 1517, 1521–22 (2005); see also Nicholson v. Shafe, 558 F.3d 1266,

1268 (11th Cir. 2009).

      Prior to Exxon Mobil, our circuit had traditionally applied a four-factor test

to guide the application of the Rooker-Feldman doctrine, finding that it bars

federal jurisdiction where: “(1) the party in federal court is the same as the party in

state court; (2) the prior state court ruling was a final or conclusive judgment on

the merits, (3) the party seeking relief in federal court had a reasonable

opportunity to raise its federal claims in the state court proceeding, and (4) the

issue before the federal court was either adjudicated by the state court or was

                                           4
inextricably intertwined with the state court’s judgment.” Amos v. Glynn County

Bd. of Tax Assessors, 347 F.3d 1249, 1266 n.11 (11th Cir. 2003) (citations

omitted). However, due to the Supreme Court’s cautionary statement in Exxon

Mobil that the Rooker-Feldman doctrine “has sometimes been construed to extend

far beyond the contours of the Rooker and Feldman cases,” 544 U.S. at 283, 125

S. Ct. at 1521, we have since declined to adhere to the Amos test. See Nicholson,

558 F.3d at 1274 (electing to apply Exxon-Mobil’s strict language confining the

doctrine to “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments” as opposed to

the Amos test).

      Thus, for the Rooker-Feldman doctrine to apply under the strictures of

Exxon-Mobil, we must first determine whether the state court “rendered judgment

before the district court proceedings commenced.” See id. Cormier filed his

federal complaint in this lawsuit on June 2, 2009, almost three years after the

Georgia Supreme Court affirmed the Superior Court’s final decree in his state

court divorce action. See Cormier I, 280 Ga. at 696, 631 S.E.2d at 665. Because

Cormier exhausted his state court remedies well before he filed this federal suit,

the state proceedings had ended for purposes of the Rooker-Feldman doctrine. Cf.

                                          5
Nicholson, 558 F.3d at 1278 (“[B]ecause the Appellants filed the instant federal

action while the state court action continued in the appeals process in state court,

the state proceedings had not ended.”).

      Secondly, we must determine whether a plaintiff is a state-court loser who is

complaining of injuries caused by state-court judgments. See Exxon-Mobil, 544

U.S. at 284, 125 S. Ct. at 1521–22. In doing so, our circuit has continued to apply

the fourth factor of the Amos test, evaluating whether the plaintiff’s claims are

“inextricably intertwined” with the state court judgment. See Casale, 558 F.3d at

1260 (quoting Feldman, 460 U.S. at 482 n.16, 103 S. Ct. at 1315 n.16). “A claim

is inextricably intertwined if it would effectively nullify the state court judgment

or it succeeds only to the extent that the state court wrongly decided the issues.”

Id. (internal quotations and citations omitted). Evaluating Cormier’s complaint

under this standard, we conclude that it falls directly within the scope of the

Rooker-Feldman doctrine’s jurisdictional bar.

      In his complaint, Comier generally seeks to invalidate the state court’s

alimony ruling through various constitutional, statutory, and common law

challenges. The essence of his complaint is that various private and state actors

conspired to use the Georgia Alimony Statutes, O.C.G.A. §§ 19-6-1 et seq., to

place him into a condition of involuntary servitude through an unconstitutional

                                          6
alimony-peonage contract. Although Cormier seeks damages in the amount of $1

million for his alleged injuries, he also expressly prays for an injunction setting

aside the current alimony order, any future orders seeking to enforce the court’s

divorce decree, and the final judgment of the Georgia Superior Court.

      In Casale v. Tillman, we held that the federal courts lacked subject matter

jurisdiction over a similar complaint, which sought to invalidate a state-rendered

contempt order in connection with a divorce proceeding. 558 F.3d at 1261. Like

Cormier, the plaintiff in Casale attempted to use the federal courts to enjoin his

ex-wife from enforcing an aspect of the state-court judgment, arguing that the

contempt orders, which held him in contempt for discontinuing retirement

payments to his ex-wife, violated the Uniformed Services Former Spouses’

Protection Act (“FSPA”), 10 U.S.C. § 1408, by effectively compelling him to

retire from military service. Id. We concluded that such a claim, although a

federal preemption challenge, was “inextricably intertwined” with the state court

judgment and that Casale was “just the sort of ‘state-court loser’ the

Rooker-Feldman doctrine was designed to turn aside.” Id. (alteration omitted).

We concluded that “[i]f Casale believed the state court’s result was based on a

legal error, the proper response was the same one open to all litigants who are

unhappy with the judgment of a trial court: direct appeal.” Id.

                                          7
       Cormier’s complaint is equally barred by the Rooker-Feldman doctrine

because his constitutional and statutory challenges are essentially an effort to

block enforcement of the state court’s alimony order. Success on his federal

claims would “effectively nullify” the state court judgment; thus, his claims are

inextricably intertwined with the divorce action, and Cormier should have pursued

all of his claims on direct appeal. See id. Accordingly, his complaint falls within

the confines of the Rooker-Feldman jurisdictional bar, and it is unnecessary for us

to address Cormier’s claims raised on appeal.2 In conclusion, we vacate the

district court judgment and remand with instructions to dismiss Cormier’s

complaint for lack of jurisdiction.3

       VACATED and REMANDED; DISMISSED for lack of jurisdiction.




       2
                We note that Cormier abandoned many claims by not raising them in his briefs on
appeal. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (stating that, although pro se
briefs are liberally construed,“issues not briefed on appeal by a pro se litigant are deemed
abandoned”). As to the issues Cormier did raise, we find them all meritless. Even if the Rooker-
Feldman doctrine was not dispositive of Cormier’s lawsuit, we would still affirm the district
court’s dismissal of Cormier’s complaint for the reasons set forth in its opinion, which warrants
no further discussion.
       3
               Cormier’s motion for leave to file an amended reply brief is granted.

                                                8